The information charged that in Custer county, on February 9, 1924, Raymond Gabler transported whisky from a point on the Postal highway 200 feet east of the Washita river bridge to a point 30 feet east of the intersection of Choctaw and First streets in the city of Clinton. The jury returned a verdict finding the defendant guilty as charged, but were unable to agree on the punishment. The court sentenced the defendant to pay a fine of $50, and to be confined in the county jail for 30 days. From the judgment entered on the verdict, he appeals, and assigns as error that the evidence is insufficient to sustain the verdict. *Page 391 
The undisputed facts are that R.H. Myers, sheriff, saw the defendant smash a fruit jar, the broken parts of which contained whisky. Three or four other witnesses testified that they examined the broken jar and that it contained whisky. The defendant testified that the jar did not contain whisky and only contained lemon extract.
We think the evidence is ample to sustain the verdict and judgment, and finding no error, the judgment is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.